IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SANTANA LASHONDA                      NOT FINAL UNTIL TIME EXPIRES TO
WILLIAMS,                             FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-2380
v.

STATE OF FLORIDA,
DEPARTMENT OF HEALTH,
BOARD OF NURSING,

      Appellee.

_____________________________/

Opinion filed January 8, 2015.

An appeal from the Department of Health.
Joe R. Baker, Jr., Executive Director, Florida Board of Nursing.

Bennett M. Miller of Dunn & Miller, P.A., Tallahassee, for Appellant.

Therese A. Savona, Chief Appellate Counsel, Florida Department of Health,
Prosecution Services Unit, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.